PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/740,687
Filing Date: 13 Jan 2020
Appellant(s): KRIEGER et al.



__________________
Laurence A. Greenberg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 27, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Claims 1-15 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent Publication No. 20120092409 to Wu et al. (hereinafter “Wu”).
Wu discloses the entirety of Appellant’s claimed application.

The histogram disclosed by Wu reads on a candidate image according to the meaning and language of claim 1.
	The Appellant argues that the histogram disclosed by Wu does not read on a candidate image of claim 1.
	However, Wu specifically discloses that the histogram is created from the processed image segments. [0056] of Wu Therefore, the histogram of Wu reads on the candidate image as claimed by the Appellant. 
	Further, Wu specifically discloses the following parts of claim 1.

	1. “using the detection algorithm to separate color separations of the camera images” 
	Wu discloses using the detection algorithm to separate color separations of the camera images in figure 4, block 408. Additionally, paragraph [0061] of Wu discusses the color specific mapping. Therefore, this limitation is disclosed by Wu.

2. “detect the print defects in the color separations”
Wu discloses detecting the print defects in the color separations in figure 4, block 416 and figure 3, block 316. Additionally, paragraph [0049] and figure 8 of Wu also discuss detecting the defects. Therefore, this limitation is disclosed by Wu.

3. “link images of individual color separations to form a candidate image”
Wu discloses linking images of individual color separations to form a candidate image in figure 3, block 324 and figure 4, block 428. Additionally, paragraph [0056] of Wu discusses processing each image segment to produce a histogram for all the detected streaks in all the image segments. Further, “candidate image” is a broad term and the histogram created by Wu falls well within the broadest reasonable interpretation of “candidate image”.  Therefore, this limitation is disclosed by Wu.

4. “filter the candidate image”
Wu discloses filtering the candidate image in figure 3, block 326 and figure 4, block 430. Additionally, paragraph [0057] of Wu discusses high pass filter processing of the candidate image (histogram). Therefore, this limitation is disclosed by Wu.

5. “enter remaining detected print defects into a list, and forward the list to a machine control unit”
Wu discloses entering remaining detected print defects into a list, and forward the list to a machine control unit in figure 3, block 328 and figure 4, block 432. Additionally, paragraph [0058] of Wu further discusses identifying the missing inkjet ejectors. Therefore, this limitation is disclosed by Wu.

The Appellant directs the Board’s attention to limitations 1-3 above. Wu clearly discloses the above limitations. Wu specifically discloses an image separated into images of different colors in figure 4, block 408. Further, Wu discloses detecting the print defects in the color separations in figure 4, block 416 and figure 3, block 316. Wu also discloses linking images of individual color separations to form a candidate image in figure 3, block 324 and figure 4, block 428.
The Appellant also argues that a histogram is not an “image”. However, “image” is a broad term and has many definitions. Multiple definitions of image would read on a histogram. Such definitions would include a set formed from mapping from another point or set, or a distributed amplitude of color, or a representation of the external form of a thing. The broadest reasonable interpretation of “image” includes a histogram. Additionally, the claim language is a “candidate image”. The candidate image is created from linking color separations. Wu specifically discloses linking images of individual color separations to form a candidate image (histogram) in figure 3, block 324, figure 4, block 428, and [0056]. Wu discusses processing each image segment to produce a histogram for all the detected streaks in all the image segments. Therefore, the .

 For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRADLEY W THIES/Primary Examiner, Art Unit 2853       
                                                                                                                                                                                                 Conferees:

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        
/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.